Title: To Thomas Jefferson from James Taylor, Jr., 7 July 1803
From: Taylor, Jr., James
To: Jefferson, Thomas


          
            Sir
            Norfolk July 7. 1803
          
          Your favour of 18th. June enclosed J Davedsons chick on the Branch Bank here for Seven Hundred and Sixty Six Drs. out of which I have paid Colo: Newton for the Cyder; there will be a balance due you of a few drs which will be settled when I have the pleasure of furnishing you with more Wine—I have received two pipes, for you which I will not dispose of until I hear from you—I have had several applications for them—they are of the same importation of those sent you last—
          I am respectfully Yr: ob: Servt.
          
            Jas Taylor
          
        